Silverleaf Resorts, Inc. Exhibit 12.1 Ratio of Earnings to Fixed Charges For the 5 Years Ending December 31, 2008 Years Ended December 31, (in 000's) 2008 2007 2006 2005 2004 Pretax income (loss) from continuing operations $ 29,363 $ 45,102 $ 37,408 $ 32,151 $ 13,158 Add back fixed charges,excluding capitalized interest 30,128 25,808 22,545 17,980 18,371 Income, as adjusted $ 59,491 $ 70,910 $ 59,953 $ 50,131 $ 31,529 Fixed charges: Interest on debt and capitalized leases $ 28,554 $ 24,610 $ 21,662 $ 17,253 $ 17,627 Portion of interest cost capitalized to Inventory 1,881 2,134 869 1,127 322 Interest element of rentals 1,574 1,198 883 727 744 Total fixed charges $ 32,009 $ 27,942 $ 23,414 $ 19,107 $ 18,693 Ratio of earnings to fixed charges 1.86 2.54 2.56 2.62 1.69
